 

Case 1:18-cv-03501-.]GK Document 243 Filed 04/18/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

Democratic National Committee )
Plaintijjr )
v. ) Case No. 1:18-cv-03501-JGK
The Russian Federation et a|. )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I arn admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Democratic National Committee

Date: 04/1 812019 k

/'ir:omey’s signature

Eric S. Bere|ovich (EB7243)

Printed name and bar number
Cohen Mi|stein Se||ers & To|| PLLC
1100 New York Ave NW, Suite 500

Washington, D.C. 20005

 

Address

ebere|ovich@cohenmilstein.com
E-mail address

(202) 408-4600

Telephone number

(202) 408-4699
FA.X number

